DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “its” in line 12 and 16, which can be referring to multiple elements and therefore renders the claim unclear and indefinite.
Claims 3, 7, and 13recites “the luggage shell,” which is unclear the luggage shell Applicant is referring because Claim 1 recites a luggage shell which the luggage article component is connected to and luggage article comprises a luggage shell.
Claim 11 recites the limitation "the distance" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites “its” in line 3, which can be referring to multiple elements and therefore renders the claim unclear and indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8,  10-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheiman et al. (U.S. Patent No. 4,422,212).
 As for Claim 1, Sheiman discloses a luggage article (10) connected to a luggage article component (12) via an integrated snap fit interlock (20/66), the snap fit interlock comprising:
a snap fitting (20) positionable in an engaged configuration to connect the luggage article component (12) to a luggage shell (10); and

a locking feature (50) automatically limiting the disengagement of the snap fitting from the engaged configuration (see Col. 5 lines 1-68),
wherein:
the snap fitting comprises a portion (56) configured to bias the locking feature to a displaced or compressed configuration during assembly (see Col. 5 lines 1-68);
the snap fitting is configured to disengage the locking feature when the snap fitting is in its engaged configuration to allow movement of the locking feature to a neutral or uncompressed configuration (see Col. 5 lines 1-68);
the locking feature includes a portion (54) positioned between the snap fitting and the luggage article component to limit disconnection of the snap fitting through interference (see Col. 5 lines 1-68), when the snap fitting is in the engaged configuration and the locking feature is in its neutral or uncompressed configuration (see Col. 5 lines 1-68),
the luggage article component is a tow handle, a carry handle, or a wheel housing (12), and
the luggage article comprises a luggage shell (10).
2. (Currently Amended) The luggage article of claim 1, wherein the locking feature limits movement of at least a portion of the snap fitting to limit disengagement of the snap fitting (see Col. 5 lines 1-68).
3. (Currently Amended) The luggage article of claim 1, wherein the snap fitting engages and moves the locking feature as the snap fitting is moved in an insertion direction during attachment of the luggage article component to the luggage shell (see Col. 5 lines 1-68).
4. (Currently Amended) The luggage article of claim 3, wherein:
the snap fitting defines a first and a second position as the snap fitting is moved in an insertion direction (see Col. 5 lines 1-68, see also Fig. 1 moving to Fig. 2); and
the snap fitting engages and moves the locking feature only when the snap fitting is in the second position (see Col. 5 lines 1-68, see also Fig. 1 moving to Fig. 2).
5. (Currently Amended) The luggage article of claim 4, wherein the locking feature disengages from the snap fitting when the snap fitting moves to the first position (see Col. 5 lines 1-68, see also Fig. 1 moving to Fig. 2).
6. (Currently Amended) The luggage article of claim 4, wherein the first and second positions of the snap fitting are defined at a first level of displacement and a second level of displacement (first level being at compressing position of 56 and second position being at locked configuration of 56, see Fig. 3), respectively (see Col. 5 lines 1-68, see also Fig. 1 moving to Fig. 2).
8. (Currently Amended) The luggage article of claim 6, wherein the snap fitting engages and moves the locking feature only when the snap fitting is at the second level of displacement (see Col. 5 lines 1-68, see also Fig. 1 moving to Fig. 2).
10. (Currently Amended) The luggage article of claim 1, wherein the locking feature creates a stacked arrangement between the luggage article component, locking feature, and snap fitting to limit disengagement of the snap fitting (see Col. 5 lines 1-68, see also Fig. 1 moving to Fig. 2).
11. (Currently Amended) The luggage article of claim 1, wherein the locking feature allows movement of at least a portion of the snap fitting a first distance less than the distance required to disengage the snap fitting from the luggage shell (see Col. 5 lines 1-68, see also Fig. 1 moving to Fig. 2).
12. (Currently Amended) The luggage article of claim 1, wherein the locking feature includes a portion (tip end portion of 54) that resists disengagement of the snap fitting in a direction along its length (see Col. 5 lines 1-68, see also Fig. 1 moving to Fig. 2).

14. (Currently Amended) The luggage article of claim 1, wherein the snap fitting comprises a catch (36/38) having a resilient main body and an arm connected to a distal end of the main body, the main body and arm defining an L-shape (see Fig. 5).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 10-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/               Examiner, Art Unit 3677